                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      Case No. CR-12-62-GF-BMM

                Plaintiff,
                                                      ORDER
 vs.                                             AMENDING JUDGMENT

 UDELL CLY,
               Defendant.

       Defendant Udell Cly having filed an Unopposed Motion to Amend Judgment

there being no objection from the Government;

       IT IS HEREBY ORDERED that the Judgment, (Doc. 125), shall be amended

to reflect that Mr. Cly, the Defendant, admitted to violations 2 and 3.

       IT IS FURTHER HEREBY ORDERED that the Judgment, (Doc. 125), shall

be amended to reflect that Violation 1 was dismissed by motion of the Government.

       DATED this 3rd day of September, 2019.




                                          1
